PER CURIAM.
The State appeals the trial court’s order suppressing statements made by the defendant, Alexander Baez. In its ruling, the trial court relied on State v. Guthrie, 666 So.2d 562 (Fla. 2d DCA 1995). Subsequently, the supreme court reversed Guthrie, citing its recent decision in Sapp v. State, 690 So.2d 581 (Fla.1997). See State v. Guthrie, 692 So.2d 888 (Fla.1997). Accordingly, we reverse the trial court’s order granting the defendant’s motion to suppress and remand for further proceedings.
Reversed and remanded.
PARKER, C.J., and PATTERSON and FULMER, JJ., concur.